The Green Paper on 'Adapting to climate change in Europe - options for EU action' (debate)
The next item is the debate on the oral question to the Commission on the Green Paper on 'Adapting to climate change in Europe - options for EU action' by Guido Sacconi, on behalf of the Temporary Committee on Climate Change - B6-0014/2008).
author. - (IT) Mr President, ladies and gentlemen, I have no doubt whatsoever that it is vital for the European Parliament finally to take a thorough look at the issue of adapting to climate change, the scale of which we have in truth underestimated until now. The Commission's Green Paper has therefore given us a valuable opportunity to examine this subject.
As everyone now knows, we are engaged in a very tough battle to do our best to mitigate global warming, and we are discussing a legislative package which should enable us to take a major step towards this goal. We are nevertheless aware that the effects of climate change are already being felt in many parts of the world, especially in the poorest areas as well as in large parts of our own continent and the European Union. It is therefore necessary to react by developing an appropriate policy which goes in the right direction without conflicting with the primary goal of, I repeat, reducing emissions and mitigating global warming.
I believe some very significant progress was made in Bali from this point of view, given that it was decided to provide finance for the Global Environment Fund, specifically earmarking a share of the CDM to financing adaptation projects in developing countries. I have also read, if I am not mistaken, that the programme of work drawn up last week in Bangkok to follow on from Bali - Bangkok being the first major meeting since Bali - has scheduled another meeting in Bonn this June to focus specifically on the subject of adaptation.
The reason why I have singled out this aspect, the international dimension, is that it seemed to me, when drafting the resolution adopted in the CLIM Committee and now being put before this House for its appraisal, that international cooperation was the top priority. The European Union must set about developing cooperation and financial, technical and scientific collaboration with the countries most in need of help, countries less well-equipped to confront the sometimes devastating effects of global warming. We need only think of the Pacific islands: we held a hearing which was attended by representatives from some of those countries, and they explained to us how precarious their situation already is now.
Another priority is of course to strike a careful balance so as to preserve a dynamic link between mitigation and adaptation.
The third priority is to stimulate research and experimentation. There is still insufficient know-how, given the extreme diversity of territorial situations, to properly gauge the likely effects of global warming; hence it is difficult to devise long-term policies to adapt to and prevent the most worrying developments.
The key point over the next few years will of course be dovetailing these policies with others, which calls for political resolve on the part of all players at all levels. We have emphasised in particular the rethink that is needed in order to factor climate change into our cohesion policies, a rethink that must begin with the adaptation of agricultural policies and, more generally, land management policies. On this point I think we should back the amendment that has been tabled, calling on the Council to adopt a common position on the soil protection directive at long last.
Finally - I think I am still within the five minutes, Mr President - I also believe it is very important to find the right balance, as it were, between European policies and action at local level. The principle of subsidiarity must be interpreted dynamically and not in a bureaucratic fashion.
The extreme diversity of situations in Europe means that no single policy can be drawn up. We have the southern areas of Europe, of course, and also the Alpine belt, where the effects are very different and very significant. The various committees must therefore establish a very close one-to-one relationship with regional authorities. I am thinking of large-scale regional bodies such as the Alpine Convention and the Carpathian Convention, which are developing some very worthwhile initiatives and can be used as a model for international cooperation.
Thank you, Commissioner. I hope you will tell us how work is progressing on the preparation of the White Paper, after the consultation held on the Green Paper.
Member of the Commission. - (EL) Mr President, thank you for the opportunity to talk about the Commission's work. It is being developed to help us adapt to climate change in Europe and in the rest of the world. Very poor countries especially, without having contributed to the greenhouse effect, will nonetheless suffer the most detrimental consequences.
Mr Sacconi mentioned that the Commission is preparing a White Paper, which is to be published in autumn 2008 as a follow-up to the Green Paper on adapting to climate change, published in June 2007. The main aim of the White Paper is for the EU to have an ambitious and effective strategy for limiting the effects of unavoidable climate change. This change has already happened. It will continue to take place in the coming years, despite measures to reduce carbon dioxide emissions, which I hope we will take and will be able to agree on in Copenhagen in 2009.
The EU will continue to play a leading role in international initiatives relating to adaptation. These initiatives are being developed under the aegis of the UN International Treaty. Meanwhile, the Commission has continued to cooperate with the Intergovernmental Panel on Climate Change and with other scientific organisations carrying out research into related fields, in order to determine the most appropriate ways for the international community to deal with the challenges pointed out in recent reports.
The Commission welcomes the European Parliament's resolution on the Green Paper and I can tell you that it supports the greater part of it. I refer in particular to the need to derive the greatest possible gains from the harmonisation of efforts to reduce emissions and adaptation. There is a need to increase research and collect more scientific information, protect ecosystems, and analyse and evaluate current and future funding strategies. It is also important to strengthen the relationship between research and various policies and integrate the parameters of adaptation into the EU's internal and external policies where necessary. We must ensure the full participation of all national administrative bodies and civil society in tackling the issue.
In drafting the White Paper on adaptation the Commission will, of course, make full use of the contributions of concerned parties within the framework of dialogue, as well as the European Parliament's views. Let me thank you for all your support so far for the European Commission's endeavours.
on behalf of the PPE-DE Group. - (PL) Mr President, I should like to thank Mr Sacconi, the rapporteur, for an excellent document which I fully support. I would like to say that it proved possible to avoid discussing issues other than adapting in this document. We focused on adapting and I would like to congratulate the rapporteur for limiting the document to cover only issues relating to adapting and reducing the effects of climate change. Nonetheless, I would like to emphasis four matters I consider to be very important.
We should remember that beyond Europe, that is to say, in Asia, Africa and Oceania, the effects of climate change are very considerable indeed and bear no comparison to what we are experiencing on our continent. Secondly, we need to develop technology and ways of adapting that will reduce the impact of the climate changes taking place at present and enable us to adjust and adapt to what is happening to the climate. A further reason for acting in this way is so that we can then share our experiences with poorer and developing countries.
You may well ask why we need to do all this, ladies and gentlemen. The reason is that negotiating the post-Kyoto Protocol is a key political challenge facing the European Union, because it is much cheaper to guard against climate change and prevent it happening than to adapt to it. Anyone who travels to Asian or African countries or to the islands of Oceania will soon appreciate this. Our aim therefore has to be to ensure that the whole world commits to preventing climate change. This must come about in Poznań and Copenhagen, and it is our responsibility as the European Union to ensure that it does.
My final point is that the Union's budget does not provide headings for our priorities. Our current priority is to overcome climate change and also to prevent it. This is linked to the Union's energy policy. We do not have any such headings at present. The budget headings should be revised during the mid-term review, because our budget should respond to what the European Union deems to be most important.
on behalf of the PSE Group. - (EL) Mr President, Commissioner, let me first of all congratulate the rapporteur, Mr Sacconi, who has brought his experience on the issue of the environment and climate change to bear and produced a first-rate report.
Commissioner, as we engage in the real debate on climate change, the problems are all beginning to take shape, with great clarity and speed. This is especially true of environmental, economic and energy problems, on which the development and growth of both the European and the international economy are modelled. This development appears to have continued aimlessly, wasting natural and human resources, with the clear aim of accumulating capital. However, the environment has reached a parlous state, as can be seen from natural disasters, and a credit crisis has been reached. The energy products market is turbulent because there is no more equilibrium. Spatial planning for energy sources and the food market are in turmoil because agriculture is being used to supply energy. All this will prompt significant changes in the EU's production model. However, other rival powers such as China and the United States will also take action, in a bid to redistribute productive capital and production factors.
We hope that the policy of adapting to climate change will prepare the EU's new European development model. Perhaps this will protect the environment and employment and give new impetus to social policies, cross-border cooperation measures and taxation policy. For this to happen, resources and the Community budget must be redistributed and bolstered since as far as we can judge, they are insufficient to cater for adaptation. Commissioner, this is essential because tackling the problem of adaptation is politically costly; there must be no gap between the policies we announce and the budget we allocate. If there is, we will not be trusted either by the citizens of today or by future generations.
Let me say that we fully support Mr Sacconi's report and make three fundamental requests. Firstly, the policy of adaptation should be added to all Community policies. Secondly, local, regional and central administrations should cooperate with each other; all policies, such as employment, cohesion and agricultural policy, should be coordinated; this is an important issue touched on by the rapporteur. Thirdly, and most importantly, international agreements must be cooperated on. We will have to bolster these policies as well as the fund, to which reference has been made.
Commissioner, we also await the results of the White Paper to which you have referred. Bearing in mind your sensitivity to these issues and to interinstitutional cooperation between Parliament and the Commission, we believe that the European Parliament will play an important role in your endeavours.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, this debate is the first outcome of the Temporary Committee on Climate Change, which we wished to set up in order to have a forum for the development of an effective policy ensuring a close link between adaptation and mitigation.
We are talking here specifically about adaptation, but we should not in fact forget the need to ensure that the resources for adaptation derive partly from the emissions trading system. Since it is the poorest countries that bear the greatest burden of climate change, we must see to it that the proceeds from the emissions trading system are placed first and foremost at the disposal of developing countries. I believe we can do so by applying a principle of general equity, namely by handing out free rights of emission, to be established essentially on the basis of an equity principle: 'one person, one right of emission'.
If we think of the one and a half billion poor people in the world and the figures now quoted in the current Kyoto Protocol - approximately €20 per tonne - the granting of a right of emission amounting, for example, to one tonne could make €30 billion per year available to the world's poor for mitigation measures. Just think, this might be what is needed by Bangladesh to implement minimal mitigation measures. Certain African states are already thinking along these lines, and this principle of equity also indicates that we, the countries primarily responsible for the phenomenon, are shouldering our responsibility for carrying mitigation forward.
Furthermore, climate change in our own countries means more intense rainfall, longer dry spells and less snowfall. We must therefore practise integrated land management to protect the soil, and here I would emphasise the importance of what Mr Sacconi said, because in circumstances of widespread water shortages, rain must be kept where it falls so that it can water the lower slopes. In addition, longer dry spells increase the likelihood of fires, which we can address by thinning out woodland to minimise the fire load. However, we must act on all fronts at once in a consistent and determined fashion.
on behalf of the UEN Group. - (PL) Mr President, climate change really is one of the most serious problems facing mankind in this day and age. Contrary to what people would have us believe, however, mankind cannot make a significant impact on climate change. The latter is part of a natural environmental cycle linked to the activity of the sun, and to changes taking place on the earth's crust. There is no significant scientific evidence to suggest that drastic cuts in carbon dioxide emissions will make a substantial contribution to reducing climate change. I repeat, Commissioner: there is no scientific evidence to that effect. There is simply the quasi-religion that so much effort is going into establishing. In any case, reductions in carbon dioxide emissions are really only possible in Europe.
If the situation is as I describe it, and we spend unimaginable sums of money on limiting carbon dioxide emissions, whilst India, China and the United States fail to stand shoulder to shoulder with us, we might as well be throwing those huge sums of money down the drain. That money could be put to many other uses. It could, for instance, serve to provide people right across Europe with clean water. It could also be used to reduce pollution and eliminate toxic gases, oxides, nitrides, sulphides, fluorides and others. Everyone could enjoy clean air and clean water and there would still be money left for other purposes.
I do not believe that climate change will never happen and that there is no need to economise. I do maintain, however, that there are no grounds at all for the approach adopted here, whereby the main problem is the emission of carbon dioxide as the key greenhouse gas and that action by human beings can change, reduce or limit potential climate change. That is simply a myth.
Commissioner, some very serious studies are currently available. There are documents signed by several hundred climate scientists questioning this type of solution. I appeal to the Commissioner, to you, Sir, and to the scientists with whom you are working to consider the matter carefully before taking strategic decisions, as the latter will be very detrimental to the further development of mankind.
on behalf of the Verts/ALE Group. - (DE) Mr President, as the previous speaker has just shown, in the European Parliament we are still far from reaching a unanimous view on global warming. Nor do I believe that for the time being, we will be able to reconcile the two camps: those who think that global warming is a major problem and those who repeatedly and fundamentally doubt that the problem does indeed exist in this form.
What I am sure about, however, is that there is one argument which must carry weight even with those of you who take that view. The major challenge posed by climate change and the major challenge of securing a reliable, affordable and sustainable energy supply in Europe and other parts of the world can be mastered using the same tools. I therefore believe that everything that has been discussed in Europe to date as a response to climate change must make sense even to the sceptics: limited resources or difficult access to energy resources, which are often located in crisis regions of the world, must be addressed with concepts based on renewable energies, energy efficiency and energy saving. These are good instruments with which to make progress in both arenas. Perhaps there is, after all, a possibility of reaching a consensus.
As to the major debate about adaptation to climate change which we conducted in committee, there does appear to be broad agreement, and that makes me somewhat mistrustful. To my mind, the question is this: why do we find it so easy to agree on instruments for adaptation and yet so difficult to agree on ways of actually combating global warming?
I am not really convinced that adaptation measures are going to help us very much in Europe. In my view, they distract attention in some ways from the fact that the wrong political strategies and wrong development and industry strategies are still being pursued and are exacerbating the problems we face as a result of global warming.
In other words, we have completely inappropriate settlement policies, the wrong agricultural policy, the wrong approach to the management of water resources, and poor protection of biosystems. This all exacerbates the problems we face while we sit here and argue over adaptation. I think that when viewed in relation to the instruments which we are using to combat climate change, these adaptation measures always need to be viewed with a critical eye.
I would like to emphasise one other point, namely the amendments we have tabled to Mr Sacconi's report today. In our amendments, we have concentrated to a very great extent on soil protection. I hope that this will be supported, for I believe that this is a fundamental problem which has not yet been adequately addressed at European level.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I believe that even if we were able to keep global warming to within two degrees, that would still mean a scenario of extreme climatic variations in Europe, with consequences for the local economy, the environment and the population. Such upheavals would lead to a further increase in regional and social inequalities and disparities within Europe.
Hence we cannot adopt an approach based solely on cost-benefit analysis, because in Europe, as in the rest of the world, poor people will be those hardest hit: it is they who live in the areas most at risk, and generally they lack information and do not have the wherewithal to react to a rapidly changing environment.
We must act immediately to counter the effects of climate change, beginning for example with new buildings and new infrastructure, ensuring that town planning takes environmental impact assessments into account; there should be no investment in infrastructure which is already obsolete in terms of the new requirements associated with climate change. We must at the same time invest in policies to guarantee access to common goods such as water, food and healthcare resources in the areas most at risk. Water is becoming an ever-scarcer resource, so it needs to be managed in a way that makes it available and accessible to all.
Finally, I should like to conclude by saying that policies for adapting to climate change cannot be dissociated from measures geared to social equity. We need a new model of economic development which factors in environmental costs and makes sustainability a key means of encouraging employment and new social policies.
on behalf of the IND/DEM Group. - (NL) Mr President, firstly I would like to thank the European Commission and Mr Dimas for this Green Paper on 'Adapting to climate change in Europe - options for EU action'. I would also like to thank Mr Sacconi for all the work he has done on the motion for a resolution. I think both documents contain very valuable elements.
Adapting to climate change can be woven into a lot of existing legislation in the areas of water, energy, agriculture and fisheries, and industry, for example. It is also important to assist developing countries in adapting to climate change, for example in the field of environmental technology transfer.
The European Union has, in my opinion, an historical responsibility in this area. At EU level we need to talk primarily about coordinating and gathering knowledge for our strategic policy. Moreover, it is vital that the Member States, regions, local authorities and businesses, but also individual citizens, take responsibility for adaptation strategies. Fortunately, positive strategies have already been created in this area. I am delighted that this element has also been highlighted in Mr Sacconi's motion for a resolution.
I expect that the European Commission and the Council are taking the recommendations of the European Parliament into serious consideration. The EU will then be able to speak with a single voice to the other parties in the international climate debate at the upcoming climate conferences in Poznań and Copenhagen.
Mr President, I have four quick questions on climate change. Firstly, is global warming happening? Answer: no, the world has got slightly cooler over the last 10 years and the rate of cooling is accelerating.
Secondly, is it caused by mankind? Answer: no, there is increasing scientific evidence to show that what climate change we see is part of natural cycles and has very little or nothing to do with human activity.
Thirdly, can we make a difference? Even those who believe in global warming accept that the whole of the Kyoto process, if it were fully implemented - and it will not be - would make a tiny difference in 100 years time to global temperatures. All the efforts we are making will have practically no effect.
Fourthly, what will it do to our economies? It will be hugely damaging. As Mr Pęk rightly said, we are pouring truckloads of money into a doomed project and causing huge damage to ourselves, to European economies and to our children and grandchildren.
(RO) The creation of the Committee on Climate Change was determined by the direct impact climate changes have on the planet, endangering the existence of humankind in general.
We debate the European Treaty, we want to strengthen Community institutions, we create plans for the future. We should be very careful, we may have no reason to do this anymore. Our health, economy, ecosystems, our way of life, Europe as we know it is in great danger.
Scientists have expressed their position and we have agreed with them in a large majority. Studies are very clear and we can also see here, in Brussels, how weather phenomena of all four seasons happen in one day, which is clearly not normal.
The mandate of the Committee on Climate Change is extremely clear: it has to analyze the present situation, to make a list of possibilities for combating climate change and formulate concrete proposals regarding the European Union policy in this field, at all decision levels.
Today's resolution includes a large number of action proposals for the Committee. Nevertheless, in order for them to have an effect, I believe these proposals should be considered thoroughly and maybe included into the Committee's final report, adding suggestions for the implementation deadlines.
Moreover, it is absolutely necessary for the European institutions to propose, as soon as possible, a clear strategy to be negotiated at an international level. It is useless to take action only in Europe. We should be the promoters of combating climate change at a global level.
Just concrete actions, which would take into consideration only those arguments regarding the stability of the citizens' lives, could diminish the effects of climate change and these actions should be implemented as soon as possible.
(FI) Mr President, restraint is obviously the main ingredient in the fight against climate change, but we are at a point where we also need to find ways to adapt.
It is absolutely right to say that we need a pan-European framework for our adaptation policy, in which to coordinate common targets, targets which are as ambitious as possible, and pave the way for cooperation. We nevertheless also have to remember, as has been said here, that the remedies for adaptation are also very local and very regional, so that the power of decision for employing the remedies must be at regional level.
We now know very well what we need to do to be better able to acclimatise to the future in a way that allows our lifestyles to adapt to changed circumstances. For example, we already have available to us right now the construction technology necessary to construct buildings which do not consume energy, but, on the contrary, produce it. It is quite unbelievable that no progress has yet been made in this field, because it is a relatively simple matter.
We also know that climate change will have an impact on people's living conditions. We have already had experience of heatwaves and the heavy toll of human life that results from them in different Member States. There may be a greater incidence of epidemic disease too, with these diseases occurring in places where they are at present unknown. It is all this that our healthcare systems must be able to respond to, with everyone having guaranteed access to healthcare services.
(SV) I would first like to thank the Commission and the Commissioner, Stavros Dimas, for the Green Paper on adapting to climate change. It is a document which all decision-makers and business managers, indeed all Europeans, should read in order to understand the kind of challenges that face us and what we need to do. After all, as many speakers have already pointed out, a great many people will be affected by the changes in climate which we can see coming. Hitherto we have talked a great deal in economic terms in the European debate, but climate change will alter the whole environment of our lives.
A subject to which we have not so far devoted sufficient discussion is health. The World Health Organisation has indicated that 60 000 deaths last year can be linked to climate change. It calls for an entirely different approach to social planning, entirely different technology and huge investment. It may frighten many people, but we must make this investment in order to cope with climate change and technical development and in order to hold our own in competition with other parts of the world. As always in an engineering revolution, there will be winners and losers, but throughout the EU system we are working to ensure that European industry and European workers will be winners in this situation. This will require considerable investment, forward-looking decisions and cooperation across borders. There can be no decisions on transport which do not take climate change into account. There can be no discussion of public health or education without addressing climate change.
One of the most important matters we have begun to deal with is of course water, in Europe and at global level. We have received visits in the committee from representatives of the Maldives, a country where the highest point is just over two metres above current sea level. The Maldives will partially disappear if we cannot solve the climate problem.
It is the poorest countries which will suffer most. I would therefore like to issue a challenge to the Commission: the Solidarity Fund must be boosted and given more resources, and aid from the EU must also focus on climate questions. Otherwise we cannot help the rest of the world, and moreover, we shall not get a good agreement out of the negotiations in Copenhagen in 2009. Thank you.
(PL) Mr President, the debate triggered by Mr Sacconi's question is of great relevance to the citizens of Europe.
We should link countering climate change with limiting changes in the global market that are detrimental to us. I am referring, in particular, to the meteoric rise in the price of gas and oil, of which we are the largest importer. We must also consider the scenario regarding the consequences of increasing CO2. It is a fact that trees and plants flourished when the CO2 content of the atmosphere was much greater.
During the last millennium there was a time when it was possible to travel from Poland to Sweden across the frozen Baltic. There was also a time when grain and apples were harvested in April in my country. At present, the apple trees are just starting to blossom. That is why the accepted theory about the harmful greenhouse effect resulting from increased CO2 emissions should be tested against the rather different views held by a large number of scientists. There may well be other reasons for these unusual climatic events and droughts.
Incomplete understanding of the subject may of course result in unnecessary expenditure from our coffers. It is true that CO2 emissions are accompanied by compounds of nitrogen and sulphur, and by particulates that are harmful to the environment and to human health, especially in the ever-extending urban areas.
For environmental protection and economic reasons, sectoral policies should focus on priorities such as: actions to reduce the demand for hydrocarbons, the exploitation of renewable energy, biofuels, the promotion of nuclear energy, the use of coal in chemical processing not just in power stations, and the use of electrically-powered vehicles in transport and communication.
These priorities will significantly reduce the emissions of CO2 and other harmful substances, providing added value to the citizens of the Union. Resources should be ring-fenced for each of these areas by way of preferential priorities and grants.
(FR) Commissioner, I want to put a question to you. Do you not feel slightly alone within the Commission?
What you are proposing to us is something revolutionary. I am not talking about adaptation because I think that talking about adaptation alone is perhaps not the best solution since we have not yet quantified the consequences. What are the real consequences of climate change? At present, we really do not know.
However, we will certainly be able to quantify the consequences if we do nothing. We also know why we have reached this point. It is simply the result of the policies we have put in place: the agricultural policy, the economic policy, etc. Obviously then today we must question the policies we continue to implement, for example when striving for growth. Surely we should be asking ourselves what type of growth we want today in order to slow down climate change. What does it mean today to ask for growth in all our Member States?
These are fundamental questions, Mr Dimas, that you are asking us to raise today, because this is not just a matter for the Commission or for the Temporary Committee on Climate Change. It is a matter that affects the whole world today and every one of us. I do not like this manner, shall we say, of perhaps absolving ourselves of responsibility, and maybe even misleading our fellow citizens by trying to get them to believe that we can adapt to climate change and that at the end of the day the situation may not be as serious because we are going to have the means to adapt to it. No, Commissioner, that would really be pulling the wool over their eyes.
Since we are at the beginning of the proposals on this issue, we are in the process of preparing an energy package and we know how much resistance there will be to achieving the level of results we desire, which is nonetheless a minimum minimorum. As you can see, we have a long road ahead of us. I am not saying that what you are proposing is bad. It is encouraging, but the revolution you are proposing will have to be quantified in order to convince the other Commissioners that we need to go in another direction. You will have to convince the Agriculture Commissioner that we need to go in another direction. You will have to convince Mr Louis Michel that we need to mention climate change in the partnership agreements with Africa. We need to reshape our African policies, and this policy will have to incorporated into the synergy we have created with the African countries.
Today or tomorrow Mr Sarkozy is going to propose a Union for the Mediterranean. What has he proposed to combat climate change? These countries are directly involved. I wish you luck, Commissioner, for your job is undoubtedly going to be extremely difficult.
(IT) Mr President, ladies and gentlemen, I shall focus on two points. Even today, billions of people have no access to water and hundreds of millions are dying as a result. Climate change is bound to worsen the situation. The price will be paid mainly by continents such as Africa, which are already enduring terrible conditions and, even though they pollute less, are harder hit by climate change.
The right to water must become a top priority for adaptation policies. I say 'right' because this right has still not yet been sanctioned. International documents refer to the 'need for water', whilst real military and economic wars are being waged with a view to appropriating water and turning it into a commodity. It is therefore necessary to sanction the right to water and pursue policies enabling that right to be implemented. In this sense it may be useful - and here I am addressing the Commissioner - to draw up a water protocol for inclusion in the text of the post-Kyoto agreements.
Along with water goes soil. We have a European directive in need of approval. We must combat desertification and promote the role of the soil as an agent of climate balance: that is the thrust of our directive. Good agricultural practice, unlike for example the production of biodiesel, can guarantee both food output and carbon capture. Adaptation, therefore, does not mean surrendering to climate change but intervening to combat it.
Mr President, the EU is proud of its commitment to the IPCC's recommendations on how to combat global warming by persuading its Member States to inject massive funding into carbon-emission control projects. But have you backed the wrong horse?
Last month many eminent scientists and climatologists from around the world met in New York and after two days of serious discussions issued the Manhattan Declaration, which states categorically that there is no convincing evidence that CO2 emissions from modern industrial activity have in the past, are now, or will in the future cause catastrophic climate change; and that adaptation, as needed, is massively more cost-effective than any attempted mitigation. They recommend that world leaders reject the views expressed by the United Nations IPCC, as well as popular but misguided works such as An Inconvenient Truth, and that all taxes, regulations and other interventions intended to reduce emissions of CO2 be abandoned forthwith.
Finally, Lord Lawson, who is a member of the House of Lords Select Committee on Climate Change, says this: 'The average temperature in Helsinki is less than 5°C. In Singapore it is in excess of 27°C - a difference of 22°. If humans can successfully cope with that, it is not immediately apparent why they should not be able to adapt to a change of some 3° when they are given 100 years in which to do so.'
I recommend that you take advice given in the Manhattan Declaration.
(CS) Despite my doubts that the temperature changes we are observing have been caused by human activities, I would like to support some of the key points of Mr Sacconi's report. Like the rapporteur, I believe that the Green Paper lacks an examination of the socio-economic dimension and an analysis of the expected consequences for the populations concerned, as well as issues of interdependence between individual sectors on impact adaptation. I also support the requirement that the Council should lower the thresholds for mobilisation of the EU Solidarity Fund and that the Commission should carry out a study on the economics of adaptation, and develop scenarios establishing a balance sheet of adaptation costs and benefits.
Ladies and gentlemen, I firmly believe that if we want to act in the interests of the citizens of the EU, we should invest in research, development and education in the field of nuclear energy. Scientific findings show that nuclear energy does not produce CO2 and that it minimises the aggravation of climate change. At the same time it is the least expensive silicon technology and it is also reliable and secure. I think it is a mistake that the Commission Green Paper, which we are discussing here today, makes only a marginal reference to nuclear energy.
(DE) Mr President, Commissioner, ladies and gentlemen, agriculture and forestry are among the economic sectors hardest hit by climate change and therefore have a strong interest in efficient climate protection measures, also at global level. All states - particularly developing countries - need to be involved in the regime for the post-Kyoto period. Binding targets for developing countries are essential, but emissions must be reduced within a reasonable timeframe.
Through animal husbandry and the use of fertilisers, agriculture does contribute to greenhouse gas emissions. Unlike industry, transport and space heating, however, these are natural emissions. Let me give you some examples: in Austria, agriculture produces just 8.66% of emissions. Since 1990, these emissions have fallen by around 14%. Besides waste management, Austrian agriculture is the only sector to have already fulfilled Austria's 'minus 13%' Kyoto target.
The opportunities afforded by agriculture range from CO2 storage in soils, the optimum use of humus and the production of biomass as an energy resource. I would point out, Mr President, that industry in Austria has also made great efforts to keep its emissions as low as possible.
Currently, about 9% of total EU greenhouse gas emissions come from agriculture, which means it is far less of a polluter than energy use, with 59%, or transport with 21%, for example. Commissioner, if we really are to get a grip on climate change, energy avoidance and increased energy efficiency must be our goals.
(RO) Climate changes are more and more obvious and humankind should change its behavior, giving more attention to environmental protection.
Europe is already dealing with very high temperatures during summer, droughts followed by heavy rains and floods, violent storms and desertification of vast regions, especially in the Southern and Eastern regions.
Romania has not been exempt from the effects of climate change either. In recent years, we have seen devastating floods, hot days, violent storms, the desertification of regions in the Southern and Eastern part of the country, a decrease in precipitation. All these have led to loss of human lives, important material damage and a decrease in agricultural production.
Europe needs to take firm action today in order to reduce the effects of climate change. Europe needs to take action for a better water management, protection against floods, wastewater purification, protection of coastal areas, increase in energy efficiency, reduction of greenhouse gas emissions, adopting less polluting agriculture, adopting ecological transport, stopping deforestation.
Special attention must be given to areas under desertification. Europe should examine the possibility of investing in an irrigation system that would assist the Member States in danger of diminishing their agricultural production following desertification in building or improving their irrigation systems.
I congratulate the Commission for the Green Paper on a new urban mobility policy. 20% of European motorists could use public transport. Also, reducing the speed limit will allow us to fight the greenhouse effect.
The introduction of aviation into the emission certificates trading scheme is a first step forward. The introduction of maritime transport into this scheme is also being considered.
Unfortunately, the Union's current budget does not integrate the necessary actions for reducing climate change sufficiently and coherently. The budget for climate change is modest.
(FR) Mr President, Commissioner, ladies and gentlemen, the effects of climate change are evident and are only going to become more pronounced. We now know that despite the implementation of an ambitious policy to combat climate change we can only stabilise the phenomenon, and we therefore have to adapt to its consequences.
Adapting to climate change will require ambitious financing in many areas, and in my view the most important of these are: health, agriculture, water protection, housing and population migrations. To this end, our policy on support for European research should give priority to these areas. Combating greenhouse gas emissions and adapting to climate change should become compulsory conditions for the allocation of European funding.
This is a global problem; we thus need global responses. The European Union must make every effort to establish at global level a policy on adapting to climate change. This policy should take account of the growing number of natural disasters when drawing up health and agricultural plans. This policy should focus above all on the most vulnerable countries, i.e. the poorest countries. Just as we can hope to benefit from the fruit of European research, we must ensure that the developing countries benefit from it too. We should transfer our technologies to third countries without necessarily expecting any recompense.
However, adapting to climate change does not just mean making greater use of technologies. We also need to look at some of the practices we have inherited from previous generations. For example, in my region, the south-west of France, the old farms face directly to the south: the inhabitants had realised that the direction in which the house faced protected them from the easterly and westerly winds, and made them lighter and warmer in winter and cooler in summer thanks to shade from the trees. They were bioclimatic houses.
Today such practices are neglected, and yet they are so simple. We must go back to these simple, sensible actions and continue to encourage research into better housing. It is in this sector that we need to find solutions to avoid, for example, the use of energy for air conditioning in houses. We need to emphasise how important it is for buildings to be energy efficient.
Finally, we must move from raising awareness among the public to education and training. We must pass on to the younger generations the appropriate and considered actions and, of course, our generation must learn them too.
I would like to finish by congratulating Mr Sacconi on his excellent and polished report.
(EL) Mr President, Commissioner, I have listened with interest to your opening speech. You must know that you have many allies here in the European Parliament, but I am afraid that there are far fewer people who support these objectives of yours within the Commission itself.
In order to be in the vanguard of the struggle against climate change, the EU must above all be consistent in its announcements. Consequently, when you rightly talk about mainstreaming and say that we must reduce greenhouse gases, the Commission cannot fund the EU's continuing dependence on carbon and petrol. The foreign policy of the Commission and the Council must pressurise Mr Bush, not cajole him, to commit to these agreements. The policy must help poorer countries with a technology transfer and resources package so that they can take part in the global alliance. You must also listen to the criticisms voiced by the European Parliament about the this obsession with biofuels, which are destroying the Amazon forests, wrecking the global climate, doubling food prices and thus putting pressure on the poorer sections of society.
To conclude, Commissioner, we are with you, but you must put up more of a fight in order to win over the Commission itself.
(Applause)
Mr President, climate change is a challenge to us all. We must remember that we share this world not just with people today, but with those who come in the future. However, if our policies are going to be effective, we must distinguish between man-made and natural climate change. The first is the effect of our activities; the other is a natural process. Our landscapes, soils and river systems are all the result of natural and ongoing climate change. Man-made climate change is inexcusable. The response to it is change - change of fuels, change of consumption and change of heart.
Making the distinction is not to say that natural climate change is not a worry, but the answer to it is adaptation. Archaeologists tell us that, in the past, when the climates changed, people who could adapted and people who could not perished. Today we humans have burrowed deep. Our homes and cities are cemented into the earth's crust. Our habits and habitats have become inflexible. Having an ice age or an era of heat is just not on our agenda at the moment: 'please come back in an eon or so.'
The response to natural climate change is long-sighted planning, intelligent preparation and common sense. Do not build on flood plains. Plant deciduous forests. Shore up endangered coastlines. We must balance our approach to climate change between change and adaptation, between man-made and natural, and use our funds appropriately so that they will be effective.
(NL) Mr President, ladies and gentlemen, the fight against global warming is not just Europe's fight: it must become the whole planet's battle. Otherwise all our great plans will be meaningless and the Europeans alone will make enormous efforts for results that will remain a drop in the ocean.
In addition, we need to ensure European dynamism today. Again, massive and unattainable goals lie ahead of us. The European summit in March of this year stipulated that greenhouse gas emissions must be down 20% by 2020, with renewable energy meeting 20% of the Union's demand. However, one of the major questions that remains is, naturally, who will pay for that?
Companies and consumers would have to cough up about EUR 60 billion a year for the climate plan, which for my country, Belgium, would work out at EUR 2 billion a year, and globally at at least EUR 200per citizen. This not only threatens an enormous tax increase, but is also a factor that threatens to force businesses to move abroad to countries where the environmental restrictions are less stringent.
We must therefore stick to 'treating the symptoms' as long as some of the players on the world stage are not prepared to make the necessary efforts.
(ES) Thank you, Mr President. First and foremost, I would like to congratulate Mr Sacconi on his question, which gives us the opportunity to discuss climate change here today. My colleagues will speak on more technical aspects, but I want to take this opportunity to thank the Commissioner and, above all, to express my support for everything he is doing in this regard: he was one of the forerunners and one of the first people to talk about climate change here in Brussels.
What I want, above all, is for consideration to be given to specific geographical characteristics, and one area in particular, which will of no surprise to you: the island regions. The beautiful Greek islands - like the Balearics, which I represent - may be at risk in the future from any climate changes that occur. In my view, the Commission cannot recognise solely the specific nature of the outermost regions; it must also incorporate the insularity factor and, of course, mountainous and coastal regions.
The studies by the Spanish Oceanography Institute, and many others, highlight the fact that the Mediterranean Sea is undergoing an accelerated warming process and a rise in the water level. This could have significant repercussions on the coastline, especially the beaches, which would be flooded, with the corresponding impact on tourism, our main source of income.
In the example I was talking about, the Balearics, temperatures have risen notably in recent years, which is cause for concern.
The Green Paper must also include a commitment to support the regions requiring substantial investment to counteract the effects of climate change.
I want to end by outlining my personal ambition, and that of the European People's Party, which is for the European Union to take the lead in the area of carbon-free or low-carbon technologies. We firmly believe that a rapid and brave switch to more modern and efficient technologies will not only benefit our climate and provide the basis for a global solution, but will also be advantageous for the economy since it will make us much less dependent on imports of fossil fuels.
(NL) Mr President, Commissioner, ladies and gentlemen, adaptation to climate change needs more of our attention and soon, because whatever we do about climate change we also need to invest in adapting societies to cope with rising sea and river levels, or conversely less water and drought. All these have consequences for security, water consumption, the soil, agriculture, but also, clearly, for public health.
Some areas must prepare themselves for severe drought and higher temperatures. Irrigation systems and clean desalination units are the solution in this case. Other areas must deal with water as an inconvenience and must invest in dyke reinforcement. It is for the Member States themselves to make plans, to analyse the impact of climate change and to get ready.
There are, however, three important points. First of all, solidarity is very necessary: some countries are carried along by others while some have more strength than others. It goes without saying that the European Union also has a common responsibility.
Secondly, there must thus also be a common source of financing. We must look for sources of financing and the obvious thing is to look at the Structural Funds but also at the revenue from ETS auctions.
Thirdly, solidarity must of course also apply to the developing countries. Many African and Asian countries have themselves hardly contributed to climate change but are still negatively affected by it. Sound and solid sources of financing must be found, and here to the obvious thing is to look at the ETS revenue.
(SV) In this report we ask for measures to make agriculture face up to its climate responsibility. Agriculture includes the livestock industry, which accounts for 18% of world emissions of greenhouse gases. Eighteen per cent! This is stated by the FAO in its report 'Livestock's long shadow' of 2006. What can we do to bring down this 18% share of emissions? When IPCC Chairman, Rajendra Pachauri, spoke to us in the Temporary Committee on Climate Change, he called for a reduction in meat consumption. He is quite right. Never before in the history of the world have we eaten as much meat as we do today. Since the 1950s, world production of meat has increased more than fivefold. This is not sustainable. I would like to ask Commissioner Dimas: do you agree with Rajendra Pachauri that we should eat less meat? I call on the Commission to develop a plan for the reduction of meat consumption.
Finally, some suggestions: an information campaign on vegetarian eating, a call on the Member States to introduce meat taxes so that meat becomes dearer and vegetarian food cheaper, promotion of green eating in our own EU institutions; for example, a vegetarian week in the European Parliament, the Commission and the Council would be a good, modern and green start for a more sustainable Union.
(FR) Mr President, Commissioner, ladies and gentlemen, I say 'yes' to the climate package because Europe must send a strong signal to the world on the eve of the launch of Copenhagen's international negotiations.
I must tell you that employees and employers in my constituency are extremely concerned about the proposal to do away with free CO2 emission quotas and allow them to be auctioned off.
With this proposal, Europe would inflict a double hardship on businesses, which would have to pay for CO2 emission abuses over and above the quota, but also for any CO2 emissions from the first tonne produced. European businesses would thus face an unprecedented rise in costs.
If this standard were to be applied worldwide, that would be fine: everyone would thus be in the same boat. However, if this constraint is only applied to European companies, they would be penalised financially and there would be a serious risk of jobs relocating outside the Union. Should we then abandon this idea of paying CO2 emissions from the first tonne produced? I do not think so because the ultimate goal is commendable.
Nevertheless, in this case Europe must have available a fair mechanism that consists of taxing imports from third countries that do not make the same environmental efforts as European companies. Yes, let us create a 'carbon' tax: far from being a cautious protectionist instrument, it is an instrument designed to ensure fair and undistorted trade at global level, which is a fundamental objective of the European Union and the WTO.
As for the rest, I welcome the Commission's various proposals. It is a positive move to ensure that as many economic sectors as possible are included in the mechanisms - ETS or others - to combat climate change. I note, in particular, that the transport sector, at which we often point the finger, is preparing to make its contribution and that is something I welcome.
In conclusion, I hope that we will be able to reach an agreement quickly, i.e. before the end of the year, and that this climate package can thus be implemented as soon as possible.
(DE) Mr President, Commissioner, ladies and gentlemen, climate change is on the way; that is a scientifically proven fact. The IPCC's Fourth Assessment Report states quite clearly that no region of Europe will be spared its effects.
It is important to keep increases in temperature under 2°C. However, even global warming of less than 2°C would have negative economic and environmental consequences for certain regions of Europe.
That is why Europe must act now. We must initiate adaptation measures now, and in many policy fields. However, climate change also presents opportunities; one of these opportunities is for us to prepare ourselves for climate change by means of adaptation measures.
As we think about adaptation measures, we should also adapt the Lisbon process to the demands of climate change. This offers an opportunity to create an environmentally driven industrial policy: an economic and industrial policy which decouples economic growth from CO2 and greenhouse gas emissions. This will be the key to success. Let me pose a question to the Commissioner here: to what extent is the Commission discussing the Lisbon process in the context of climate change?
The second point is this: it is also important to ensure that local and regional decision-makers are informed about the effects of climate change on their areas. How will climate change affect the individual regions? This will be very important in terms of development planning, for example, which is why I support the proposal in the motion for a resolution which calls for the establishment of a European database that is accessible to regional decision-makers as a guide for their development planning.
Mr President, could I suggest that we stop beating ourselves up over climate change and blaming each sector as if one is more guilty than the other? In particular this impression comes through about the contribution made by agriculture. Europe is powerless on its own to do anything about climate change, but it can provide much-needed leadership. We need global coordinated action, and that is recognised.
Let me deal specifically with the debate around agriculture. It contributes to climate change but it is also affected by it: that has been stated already. However, it is important to remember that agriculture produces food and without food we are not going very far. If you look at global demand for food it is set to increase by 50% in 20 years, but agriculture can, through carbon sequestration, anaerobic digestion, forestry planting - and I think that is the key - and wind energy, contribute to this debate.
In terms of the Irish situation we have actually reduced our emissions from agriculture by 3% since 1990, but look at what has happened to transport, where emissions are up by 163%. For industry the figure is 23%, and for energy 32%. The danger of targeting agriculture is that we will reduce cattle numbers and reduce emissions in Europe, but we will transfer production elsewhere and make absolutely no difference. So we do need to be careful on this.
Traditional practices, like digging your garden in the autumn and leaving it over winter, are now a no-no. Well, I am guilty because I still do it. Let us be sensible in this debate. Let us do the research and development so that we do not go backwards, but go forward with positive solutions. Look at India. It has 17% of the world population but only contributes to 4% of global greenhouse emissions. It has got to develop to look after its poor people. It will contribute to the debate on climate change but it can only do it in a way that recognises its real present situation.
Finally, can I say that the Lisbon Treaty, for the first time, gives us some hope for a global action on climate change, with Europe providing leadership. On that basis I hope that the Irish population turn out and vote overwhelmingly 'yes' to the Treaty of Lisbon.
(ES) Thank you, Mr President, and thank you, Mr Sacconi, for all your work.
We have a problem. Therefore, public and private investment in research and development to combat climate change is vital to ensure that the adaptation and mitigation actions are as effective as possible in relation to the limits and consequences of climate change.
We have an enormous task ahead of us, Commissioner. We must implement measures in the field of energy efficiency, promotion of renewable energies, efficient cogeneration, efficient use of fuels in motor vehicles, energy-saving public transport and lighting, better administration of farming and pasture land and reduction of deforestation, not forgetting better water use, given its scarcity.
However, I want to take this opportunity to make two requests. The first is to you, Commissioner: I ask you to revise urgently the policy on biofuels, both first and second generation.
The second is addressed to the Council: in spite of the fact that the rise in temperatures and changes in rainfall patterns caused by climate change will affect the land, no agreement has yet been reached on an adequate European framework for the protection of the land.
A firm commitment must be made without delay.
(NL) Mr President, Commissioner, Mr Sacconi, ladies and gentlemen, as the PPE-DE's coordinator for regional policy, I want to stress that some very important points are made in this resolution. A relationship is established between cohesion policy and risk management and there is the idea of the integral and explicit components of future regional policy in Europe. In addition, the regions' position within the Union is altered by climate change. There will be drought on the one hand, and too much water on the other hand, with rising sea levels. The latter development is something that I must highlight as a representative of the Netherlands. Half of our land is below sea level. Marine dykes must be higher, but there are also many more technological challenges to consider. That applies even more to other parts of the world. It is also positive that we are looking to coordinate with the UN's Strategy for Disaster Reduction.
Cohesion - and I would refer to the Lisbon Treaty in this respect - has a new territorial dimension, which we must develop and which must be included in our financial programming. This is something that is close to the people, in the regions and in the cities, and Europe has a role to play in this regard.
Mr President, the PPE-DE does not support the first part of paragraph 13, because at this time we are in favour of redistributing funds rather than reprioritising: it is already happening in fact. More than EUR 15 billion are currently being allocated from the Structural Funds to, for example, bio fuels, etc. We want to keep going down this route. We will thus once again be revising the Structural Funds Regulation in order to achieve more energy efficiency. That is the PPE-DE's approach and we will take part in the debates on the long-term financial perspective - referred to in part two of paragraph 13 - and take the lead in possible reallocation or reprioritisation, but not at this time: that can be done more successfully by committing budgets and sectors than by redistributing at the moment.
(LT) I must commend Mr Sacconi regarding the significant additions to the Commission's timely Green Paper on the issue of climate change.
Some countries, mainly Nordic, have already developed a long-term strategy for dealing with climate change without any encouragement from Brussels, foreseeing actions to be taken in reaction to climate change: protecting coastal areas, taking measures against coastal flooding, building specially designed houses. The adoption of the White Paper will encourage other countries to follow their example.
The EU countries with sea and ocean borders - and there are 22 of them - should meanwhile study the experience of the Netherlands in resisting the sea. Half of the country's territory is below sea level. The ongoing efforts of the Dutch people to resist assaults from the sea and the enormous resources they are directing towards protection against them have not prevented them from creating one of the world's strongest and most flourishing states. Therefore, it proves that the possibility to adapt does exist.
At the recent meeting of the EU Council it was declared that the issue of climate change would be of the greatest importance in the preparation of the EU's prevention and protection policy. Conflicts and wars to gain areas still suitable to live in as well as those providing water and food should be prevented before it is too late. This particularly concerns the poorest countries of the world, which have contributed the least to climate change. Those that have progressed at the expense of others should pay back their debt without delay.
In future the EU should continue to provide leadership to other continents and states in setting an example of how to adopt measures to prevent climate change, adapt to new conditions and transform the habits and practices of their citizens.
Mr President, well, we are supposed to stay cool when following a debate, but this debate has got out of hand and it has literally gone with the wind, and with it has gone honesty and rationalism. We are supposed to be honest, but painting a gloomy picture has always been politically very good. It has always paid off. But we are supposed to be serious and we have to look at the figures and remain rational and honest.
People can live in Helsinki, with its average annual temperature of 6°C, or they can live in Dakar in 30°C. Two thousand years ago, Julius Caesar was walking on the Rhine because it was frozen over. One thousand years ago, the Vikings were in Greenland - that is why it is called Greenland. Therefore, temperature is not an end in itself, but the prosperity of people is an end in itself and that is what we forget.
Why do we have emissions? That is the result of prosperity, and two thirds of people in the world still live in poverty. The human family is arranged as in a staircase: we, the privileged ones, are at the top, and there are four billion people below us who, literally, want to come into the daylight, because two billion people do not even have electricity.
So what is our answer? Our answer is to improve our technology. For that we need money and we need our economy to grow. We cannot have money if we are wasting and damaging our economy by applying measures that are counterproductive and very costly.
The Commissioner did not even mention the key word 'nuclear' in his opening remarks. If we are not honest in this debate, then we are not serious leaders. To sum up, we are a little bit like the man whose roof is leaking, but instead of fixing it he starts to wallpaper his cellar. Well, that is not how to build our future.
(ES) Thank you, Mr President. I think that the role of, and document on, adaptation are important. Nevertheless, the problem of climate change is a work in progress: we are constantly learning and understanding what is happening and what the possible solutions are.
I think that it is vital to ensure that the policy as a whole does not take a top-down approach. If we want to take the lead in this field, we have to ensure that others follow us; otherwise, the leader will stand alone. There is the risk that if Europe advances too rapidly, if it causes a crisis in industry, if it only implements policies - I should say 'metapolicies' - from the top down, it will not work. We must use all means of action on the ground, get society enthusiastically involved, and adapt to our own society's capacity for adaptation, because we must not let our welfare suffer.
In this respect, I would also stress that this document makes very little mention of adaptation on the ground, and it is something we need to talk about. Particularly when talking about the topic of water, which is crucial and which is going to be the aspect most affected by climate change, if it is not already, it is important to remember to focus on formulas and actions on the ground - which are often very simple - with regard to soil permeability, reforestation, water harvesting, using existing reservoirs to harvest water surpluses, and properly distributing the few resources we have left rather than letting the water run out to sea and be lost. To achieve this, sometimes we need to look to the past, to the existing traditions, and sometimes we need to lose our prejudices against solutions such as aquifer recharges and other essential measures.
I am therefore calling for integrated policies, all-encompassing policies that we can adapt to society, which must listen to our recommendations and comply with them. If society is not behind us and is not enthusiastic, we will achieve nothing. Therefore, we need to strive for a consensus and listen to everyone.
(SK) The motion for a resolution prepared in response to the oral question by the Temporary Committee on Climate Change appears to be consistent, but in my view it does not pay enough attention to water, which can mitigate micro and macro-climatic issues caused by land drainage and thus contribute to a healthier climate.
Parliament's suggestions are in line with an outdated paradigm based on effective management of existing water resources.
The new water paradigm advocates renewal of water resources in the countryside. It advocates improving the water cycle with a view to gradually ensuring that there is sufficient water for all. The goal of the paradigm is to adapt the current situation concerning the drainage of large areas as a result of deforestation, agriculture or sewerage.
Land drainage reduces evaporation, changes solar heat into metabolic heat and transforms enormous energy flows within it. Even the slightest 1 mm reduction through evaporation in an area the size of Slovakia corresponds on a sunny day to a release of metabolic heat equivalent to the yearly output of all the power stations in Slovakia.
Ladies and gentlemen, I would like to thank Mr Sacconi and Commissioner Dimas for their efforts. I hope I have succeeded in drawing your attention to these new ideas.
Mr President, firstly I would like to point out that some colleagues and I originally tabled a number of amendments to this dossier specifically addressing key issues such as the effect of climate change on biodiversity and the havoc it is already wreaking in the developing world, both of which are issues which must be dealt with without further hesitation.
The EU's credibility on climate change policies and our claims of being at the heart of any international agreement on emissions trading post-2012 will depend on our political willingness to put our money where our collective mouth is when it comes to earmarking the revenues from the auctioning of emission allowances, and this could be up to EUR 40 billion per annum.
Generous funding for technology transfer, adaptation and mitigation measures and others will be a measure of our acceptance of our historic responsibility towards third countries, those most likely to bear the brunt of climate change, including adverse weather, desertification, coastal flooding and serious water shortages.
On this point, the legislation on the EU Emissions Trading Scheme, for which I am rapporteur, must include some political direction on auction revenues, which will test the European Council's commitment, resolve and understanding on the 2°C target and, might I say, its understanding of the serious global impact of climate change, as we strive to create low-carbon economies throughout the EU, as our contribution to a global deal in Copenhagen.
(FR) Mr President, last week I was in Argentina with the Mercosur delegation. I noted that none of our political representatives was concerned about climate change. There was more discussion of increasing the amount of land available for soya production and deforestation to gain more cultivable land; even our delegation had not paid much attention to the topic.
I would therefore ask the following question: are we in the process of devising a twin-speed policy in Europe? Would it not be better to coordinate our position everywhere, in the knowledge that the climate change policy is a policy on the redistribution of resources? It is a fundamental justice policy that must be applied at global level.
(EL) Mr President, Commissioner, let me touch on an issue connected with climate change. In today's debate no-one has mentioned the European Commission's recent Communication on Reinforcing the Union's Disaster Response Capacity. Attached to the Communication is a special annex entitled 'Forest Fires'; this refers to the great, catastrophic fires that struck southern Europe, and Greece in particular, last summer.
These fires are linked to climate change. I believe there is an urgent need to take preventive measures throughout Europe and especially in the south, which, according to the IPCC, is more prone to fires and is already facing frequent bouts of extreme weather conditions. For this reason, Commissioner, there is a compelling need for the EU to take both medium-term and immediate measures in order to ensure that events like those of last year are not repeated next summer.
(CS) However utterly new and unique this era might appear, it is also true that the past witnessed great climate changes and cycles. I believe that studies in historical climatology will be among the most important tools for responding to this challenge. We have at our disposal works such as A Green History of the World by Clive Ponting or the writings of the French historian Emmanuel le Roy Ladurie. In my opinion, we must realise that in the past people were able to cope with the changes in the natural environment. For example, in my native Czech Republic, one of the most harmonious natural environments is to be found in the Southern Bohemian basin. Few people realise that it is an artificial landscape. This area, which was created by men, used to be bog land, whereas today it has a lake and is a popular tourist destination.
Member of the Commission. - Mr President, I would like to thank all the speakers for their very important and interesting contributions, and when we finalise our white paper on adaptation we shall take into account what has been expressed today and what the resolution of the European Parliament is recommending.
I would like to underline that, without the continued support of the European Parliament, most of our policies that are in place today would not have been adopted, and the leading role of the European Union in the world would not provide the hope that an international agreement will be achieved in Copenhagen in 2009.
It is our main objective to have an international agreement to fight climate change, and to adapt to changing climatic conditions, in which all the countries of the world will participate and especially the United States and other big emitters, because then the fight against climate change will be effective. Of course, the European Union's efforts will not be enough, but we cannot hope to have an international agreement if we do not take active leadership regarding this.
I heard again today some doubts about science. I think this issue has more or less been dealt with. There is almost a consensus in science that climate change is anthropogenic: it is caused by human activities. There are a small number of scientists who think differently. Some people still think that the world is flat, but even in the United States that is not taken seriously any more.
Last week a report from the World Health Organisation underlined the impact on health caused by climatic conditions and changes in climate, and NASA warned us that climate change is happening faster than we thought. Therefore, relying on what science is telling us, we have to act.
Concerning cost: if we act later, we shall pay more; if we act now, we shall pay much less and we shall also avoid the irreversible impact of climate change on our planet. We have a duty to ourselves and to the next generations to leave the world in at least the same condition as we inherited it.
We also have a moral duty, which many Members stressed, towards those who have not contributed to the formation of the greenhouse phenomenon - the least-developed countries in the world, which not only have a very low income per capita but also have contributed only a very small fraction to the formation of this phenomenon.
Therefore adaptation, along with efforts for mitigation, is absolutely necessary, and we have to do that by helping the least-developed countries and also by taking the right measures in the European Union.
I heard various examples of what is happening right now, for example in the important issue of water. We have legislation - the Water Framework Directive - which deals with this very precious and scarce resource, but we also adopted very recently a communication on water scarcity and droughts, because this is becoming a very important and urgent problem that we have to deal with.
Again concerning the cost, a few speakers mentioned the question of auctioning and how this will affect our energy-intensive industries or other sectors of the economy. I should like to clear up one misunderstanding to defuse this issue. The revenue that will be generated by auctioning will not go to the European Union's or any other coffers, but will go to the ministries of finance of the Member States which will auction the allowances. This should be clearly understood. This money could be between EUR 30 billion and EUR 50 billion every year, and we have recommended - and I hope that the European Parliament will agree - that part of it should go to adaptation policies. So we have the funding ready if we have the political will to go ahead with accepting this principle that we earmark a certain amount of this EUR 30-50 billion per year to go to adaptation policies.
I would like to speak for longer, because this is a very big issue and many questions were asked, but I would like to thank you again for your contributions. We will continue to cooperate closely with you and the Temporary Committee on Climate Change in formulating our policies and working hard, especially during these two years, to achieve an international agreement in Copenhagen.
To wind up the debate, one motion for a resolution has been tabled pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place at 11 a.m.
Written statements (Rule 142)
in writing. - (GA) It should be perfectly clear to all by now that we need to prepare for climate change. Our society and economy must change as our climate changes.
As a supranational organisation, the European Union has a special role in allowing the relevant preparation and coordination of its Members. Acts done at EU level should be ambitious and in keeping with the scientific reality of our times. Forward planning can help us deal with the most adverse effects of climate change.
The EU should be generous in its external relations when dealing with developing countries and help them adapt to climate change - a phenomenon for which they are not responsible, but one from which they will suffer disproportionately. Future trade measures concluded with the developing world should take this into account if they are to be in any way fair.
in writing. - (HU) The fact that the European Commission's green paper summarises all the tools we have at our disposal for mitigating the adverse consequences of climate change is to be welcomed. However forward-looking the European Union's proposals driven by the desire to combat climate change may be, we are already having to live with the impact of climate change.
The available data show that some countries are affected to a greater extent than others by the gathering pace of global warming. One of these countries is Hungary, where the extent of the change over recent decades has far outstripped the average. The fact that this is not simply an abstract phenomenon has been felt by the population of Hungary themselves: the number of droughts has increased, while the amount of rainfall has decreased, with a major impact on agricultural production.
The most spectacular manifestation of extreme climatic events is probably the record-level floods that have occurred in the Carpathian Basin over the past decade. We firmly believe that flood protection is one of the areas where prompt and vigorous action is needed. The European Union and the Member States need to pay more attention to ensuring that the increasingly infrequent but all the more torrential rains do not place a strain on our rivers all at once. With this in mind, possibilities for natural water storage must be explored in areas of flat, open countryside, while at the same time reducing flood risk by planting forests in hilly areas.
Let us hope that the decision-makers do not wait until the next time we hear appalling news of floods before opting to take action.
in writing. - (FI) Mr President, climate change is a fact of life. Few doubt the findings of the panel of scientists. The row is over how we assess the impact and the conclusions drawn.
The conservationists are right up there with national leaders and a long line of experts, company directors and investors. Environmental expertise and ecobusiness have a decisive role to play in overcoming environmental challenges.
We in Finland have a tendency now to think that investing in wood, pellets, biofuels, and wind and solar power is just a daydream. It is like going back to primitive times. In California, tapping solar, wind and bioenergy is serious business. There, all prudent investors and speculators only invest in renewables when it comes to energy technology.
Ecobusiness is an important international growth sector and a major employer. Companies have never before had a better opportunity to earn money by doing good.
The global market in eco-business is worth EUR 600 billion. The market is growing by 10% a year. The fastest growing market is in clean technologies. For example, the growth in solar and wind power technologies is 30% per annum.
Clean technology companies create products and services with a less harmful environmental impact than before. Clean technology together with renewable forms of energy makes for a healthier environment, with fewer risks to health.
The air quality in Beijing is so poor that scientists have calculated that it shortens the life expectancy of the inhabitants of that city by seven years. The poor air quality in Brussels shortens life expectancy by seven months. A poor environment is therefore a health risk.
Climate change is also a chance to create new jobs - new green Nokias. The IT sector is moving its jobs to Asia; green technology can create new employment for the Finnish people.
in writing. - (DE) It is clear to all of us that climate change is a major challenge. Many parts of the world are already struggling to cope with the negative impacts of the rising global average temperature, and this trend will continue in the coming years.
People in Europe, too, will feel the threatening effects of climate change on their environment, economy and everyday life. A coherent strategy to combat climate change is therefore desirable. We must try to tackle climate change on two fronts simultaneously; that is essential. Europe must not only drastically reduce its greenhouse gas emissions; it must also adapt to global warming. This is the only way for us to curb the impact of climate change in future. More efficient use of energy and our already scarce water resources is one of the measures which must be taken.
I think it is important that Member States which have already done more than others to combat climate change are not put at a disadvantage. All states should be compelled to make an appropriate contribution to mitigating climate change. The price of inaction would simply be too high.